DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed June 22, 2022 have been fully considered but they are not persuasive.  Examiner respectfully disagrees with Applicants’ assertion-Moreover, Grech does not disclose or suggest that the “closed loop power control parameter varies based on whether the second frequency range overlaps with the first frequency range” as required by claim 1.  Section 0024 of Grech teaches closed loop power control (CLPC) therefore there will be at least one CLPC parameter in use.  Grech also teaches in Section 0046 a dynamic power control that adjusts the transmission power when there is an overlap in frequency range.  The appropriate value of a power control parameter associated with said dynamic power control will be applied thus leading to an adjusted transmission power.  The transmission power can be adjusted to various levels depending on the current interference thus the value of said power control parameter will vary thus the power control parameter will vary.   Additionally, Chen teaches in Section 0089 that transport channels can be used by the UE to transmit thus enabling transport blocks to be sent.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 5, 7 – 9, 12 – 16, 18 – 20, 23 – 26, 28 – 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0132092) in view of Grech et al. (EP 2485519).
Regarding Claim 1, Chen teaches a method comprising: switching, by a wireless device, from a first frequency range for a cell to a second frequency range for the cell (Section 0060, switching of BWPs, which can be configured to include a first frequency range and a second frequency range thus ultimately switching between said first frequency range and said second frequency range); and sending, by the wireless device, via the second frequency range at least one uplink transport block (Section 0089, physical channels and therefore transport channels can be used by the UE to transmit thus transport blocks will be used).
Chen does not teach sending, by the wireless device via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range, at least one uplink transport block.
Chen teaches the base process of sending, via the second frequency range at least one uplink transport block, which the claimed invention can be seen as an improvement in sending, by the wireless device via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range, at least one uplink transport block.
	Grech, which also teaches the use multiple frequency ranges, teaches the known technique sending, by the wireless device via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range at least one uplink transmission (Section 0024 teaches closed loop power control (CLPC) therefore there will be at least one CLPC parameter in use, Section 0046 teaches a dynamic power control that adjusts the transmission power when there is an overlap in frequency range, the appropriate value of a power control parameter associated with said dynamic power control will be applied thus leading to an adjusted transmission power) that is applicable to the base process of Chen. 
Grech’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Chen and the results would have been predictable and elimination or alleviation of interference when the same frequency range is shared, which is an improved process. 
 Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention.  The combination of Chen and Grech teaches teach sending, by the wireless device via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range, at least one uplink transport block.
Regarding Claim 12, Chen teaches a wireless device comprising: one or more processors; and memory storing instructions that, when executed by the one or more processors, cause the wireless device to: switch from a first frequency range for a cell to a second frequency range for the cell (Section 0060, switching of BWPs, which can be configured to include a first frequency range and a second frequency range thus ultimately switching between said first frequency range and said second frequency range, typical mobile stations comprise processors that run code or instructions stored in memory); and send, via the second frequency range, at least one uplink transport block (Section 0089, physical channels and therefore transport channels can be used by the UE to transmit thus transport blocks will be used).
Chen does not teach send, via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range, at least one uplink transport block.
	Chen teaches the base process of sending, via the second frequency range at least one uplink transport block, which the claimed invention can be seen as an improvement in send, via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range, at least one uplink transport block
	Grech, which also teaches the use multiple frequency ranges, teaches the known technique send, via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range, at least one uplink transmission (Section 0024 teaches closed loop power control (CLPC) therefore there will be at least one CLPC parameter in use, Section 0046 teaches a dynamic power control that adjusts the transmission power when there is an overlap in frequency range, the appropriate value of a power control parameter associated with said dynamic power control will be applied thus leading to an adjusted transmission power) that is applicable to the base process of Chen. 
Grech’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Chen and the results would have been predictable and elimination or alleviation of interference when the same frequency range is shared, which is an improved process. 
 Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention. The combination of Chen and Grech teaches teach send, via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range, at least one uplink transport block
Regarding Claim 23, Chen teaches a system comprising: a wireless device; and
a base station, wherein the wireless device is configured to: switch from a first frequency range for a cell to a second frequency range for the cell (Section 0060, switching of BWPs, which can be configured to include a first frequency range and a second frequency range thus ultimately switching between said first frequency range and said second frequency range, there is a UE and a base station); and send, via the second frequency range, at least one uplink transport block (Section 0089, physical channels and therefore transport channels can be used by the UE to transmit thus transport blocks will be used); and wherein the base station is configured to: send, to the wireless device, a message, for the cell, indicating the switch from the first frequency range to the second frequency range (Section 0060, base station sends the DCI, which indicates switching of BWPs).
Chen does not teach send, via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range, at least one uplink transport block.
	Chen teaches the base process of sending, via the second frequency range at least one uplink transport block, which the claimed invention can be seen as an improvement in send, via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range, at least one uplink transport block
	Grech, which also teaches the use multiple frequency ranges, teaches the known technique send, via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range, at least one uplink transmission (Section 0024 teaches closed loop power control (CLPC) therefore there will be at least one CLPC parameter in use, Section 0046 teaches a dynamic power control that adjusts the transmission power when there is an overlap in frequency range, the appropriate value of a power control parameter associated with said dynamic power control will be applied thus leading to an adjusted transmission power) that is applicable to the base process of Chen. 
Grech’s known technique set forth above would have been recognized by one skilled in the art as applicable to the base process of Chen and the results would have been predictable and elimination or alleviation of interference when the same frequency range is shared, which is an improved process. 
 Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention. The combination of Chen and Grech teaches teach send, via the second frequency range and using a closed loop power control parameter that varies based on whether the second frequency range overlaps with the first frequency range, at least one uplink transport block.
Regarding Claims 2, 13, 24, Chen in view of Grech teaches all of the claimed limitations recited in Claims 1, 12, 23.  Chen further teaches wherein the switching is based on a first common search space (CSS) of the first frequency range being the same as a second CSS of the second frequency range (common search spaces (Section 0095), common search spaces are monitored by the UE, in order to monitor said search spaces the UE will need to monitor spectrum or frequency ranges thus when there is an overlap in frequency ranges (Section 0060) there will be an overlap in common search spaces, which makes said common search spaces the same common search space).
Regarding Claims 3, 14, Chen in view of Grech teaches all of the claimed limitations recited in Claims 1, 12.  Chen further teaches receiving a message indicating the switching from the first frequency range to the second frequency range (Section 0060, DCI comprises the message indicating switching BWPs).
Regarding Claims 4, 15, 25, Chen in view of Grech teaches all of the claimed limitations recited in Claims 3, 14, 23.  Chen further teaches wherein the message comprises downlink control information (DCI) indicating at least one of: an uplink grant for transmission of the at least one uplink transport block; or a downlink assignment (Section 0060, DCI is downlink control information, which reads on a downlink assignment).
Regarding Claims 5, 16, 26, Chen in view of Grech teaches all of the claimed limitations recited in Claims 3, 14, 23.  Chen further teaches wherein the message comprises at least one of: one or more radio resource control (RRC) messages; downlink control information (DCI); or a medium access control (MAC) control element (CE) (Section 0060, DCI).
Regarding Claims 7, 18, 28, Chen in view of Grech teaches all of the claimed limitations recited in Claims 1, 12, 23.  Grech further teaches maintaining a value of the closed loop power control parameter based on a determination that the second frequency range overlaps with the first frequency range (Section 0046, the power is controlled and thus a power control parameter is maintained such that interference is alleviated).
Regarding Claims 8, 19, 29, Chen in view of Grech teaches all of the claimed limitations recited in Claims 1, 12, 23.  Grech further teaches resetting a value of the closed loop power control parameter based on a determination that the second frequency range does not overlap with the first frequency range (Section 0046, when there is no overlap the power is adjusted due to the interference being minimal).
Regarding Claims 9, 20, 30, Chen in view of Grech teaches all of the claimed limitations recited in Claims 1, 12, 23.  Grech further teaches determining, based on a value of the closed loop power control parameter, a transmission power for sending the at least one uplink transmission via the second frequency range (Section 0046, the transmit power is controlled thus producing a particular transmission power for communicating on the uplink).

Claims 6, 17, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0132092) in view of Grech et al. (EP 2485519), as applied to Claims 1, 12, 23 set forth above, and further in view of Liao et al. (US 2019/0103953)
Regarding Claims 6, 17, 27 Chen in view of Grech teaches all of the claimed limitations recited in Claims 1, 12, 23.  The above Chen combination does not teach wherein the switching is based on a timer, associated with the first frequency range, expiring.
Liao, which also teaches switching BWPs, teaches wherein the switching is based on a timer, associated with the first frequency range, expiring (Section 0047, switching from a first BWP to a default BWP upon expiration of a timer).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chen combination with the above features of Liao for the purpose of providing power efficient operation for wider bandwidth.

Claims 10, 21, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0132092) in view of Grech et al. (EP 2485519), as applied to Claims 9, 20, 30 set forth above, and further in view of Zhang et al. (US 2019/0191381)
Regarding Claims 10, 21, 31, Chen in view of Grech teaches all of the claimed limitations recited in Claims 9, 20, 30.  The Chen combination does not teach wherein the determining the transmission power for sending the at least one uplink transport block is based on applying the value of the closed loop power control parameter from the first frequency range to the second frequency range.
Zhang, which also teaches the use of multiple frequency ranges, teaches transmitting on the uplink based on applying the value of the closed loop power control parameter from the first frequency range to the second frequency range (Section 0169, flexible time-frequency resource comprises a change in frequency range, power control parameter can be the same acr4oss a plurality of frequency ranges when there is no cross-timeslot interference).
 It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chen combination with the above features of Zhang for the purpose of effectively improving utilization of system resources as taught by Zhang.

Claims 11, 22, 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2019/0132092) in view of Grech et al. (EP 2485519) in view of Zhang et al. (US 2019/0191381), as applied to Claims 9, 20, 30 set forth above, and further in view of Soong et al. (US 2017/0264401)
Regarding Claims 11, 22, 32, The Chen combination teaches all of the claimed limitations recited in Claims 9, 20, 30.  The Chen combination does not teach wherein the transmission power is for at least one of: a physical uplink shared channel (PUSCH); a physical uplink control channel (PUCCH); or a sounding reference signal (SRS) transmission.
Soong, which also teaches SC-FDMA, teaches wherein the transmission power is for at least one of: a physical uplink shared channel (PUSCH); a physical uplink control channel (PUCCH); or a sounding reference signal (SRS) transmission (Section 0044, PUCCH transmitted using SC-FDMA).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the system of the Chen combination with the above features of Soong for the purpose of enabling the base station to know the channel quality thus enabling the network to know the status of downlink transmissions as taught by Soong.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND S DEAN whose telephone number is (571)272-7877. The examiner can normally be reached Monday-Friday, 6:00-2:30, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony S Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAYMOND S DEAN/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        Raymond S. Dean
September 1, 2022